Case 0:19-cv-60341-MGC Document 139-12 Entered on FLSD Docket 06/10/2020 Page 1 of 2




                 EXHIBIT L
Case 0:19-cv-60341-MGC Document 139-12 Entered on FLSD Docket 06/10/2020 Page 2 of 2



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 0:19-cv-60341-MGC

     OJ COMMERCE LLC; and
     NAOMI HOME, INC.,

            Plaintiffs

     v.


     KIDKRAFT, LP; and
     MID-OCEAN PARTNERS, LP

            Defendants.

          [PROPOSED] ORDER ON PLAINTIFFS’ EXPEDITED MOTION TO COMPEL
           THIS CAUSE is before the Court upon Plaintiffs’ Expedited Motion to Compel and
    Request for Discovery Hearing. Having reviewed the Expedited Motion, Defendants’
    Response, and Plaintiff’s Reply and conducted a hearing, and being otherwise duly advised
    in the premises, it is hereby
           ORDERED AND ADJUDGED that Plaintiffs’ Motion is GRANTED as follows:
           (A) Defendants shall produce within five (5) days of this Order the remaining non-
           privileged documents responsive to the parties’ agreed-upon search terms;
           (B) Defendants shall preliminarily designate those non-privileged documents as
           “Highly Confidential” for Plaintiffs’ counsel’s review only; and
           (C) Plaintiffs’ counsel shall notify Defendants’ counsel before using any of those
           documents in this case, to allow Defendants an opportunity to determine the
           appropriate confidentiality designation, if any, at that time.
           DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this ______ day of
    June, 2020



                                                LURANA S. SNOW
                                                UNITED STATES MAGISTRATE JUDGE
